ACCEPTED
                                                                                        03-16-00562-CV
                                                                                              12897832
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  9/26/2016 12:36:34 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                            No. 03-16-00562-CV
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                In the Third Court of Appeals                       AUSTIN, TEXAS
                                                               9/26/2016 12:36:34 PM

                        Austin, Texas                              JEFFREY D. KYLE
                                                                        Clerk



              JARED P. RAIA, INDIVIDUALLY AND AS TRUSTEE FOR
                   THE DENNIS RAIA 2012 FAMILY TRUST


                                    Appellants

                                        v.

                                KEITH CROCKETT

                                     Appellee


                APPEAL FROM CAUSE NO. D-1-GN-15-001066
         3523RD JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                   HON. STEPHEN YELENOSKY, PRESIDING


        APPELLANTS’ MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Jared P. Raia, Individually and as Trustee for the Dennis Raia 2012

Family Trust, file this motion to substitute counsel in accordance with Texas Rules

of Appellate Procedure and 10.1. In support of this motion, Appellants respectfully

show the following:




                                         1
      1.       Appellants have retained D. Todd Smith and Maitreya Tomlinson

to represent them in this cause and request that all future notices, orders and

opinions be sent to D. Todd Smith and Maitreya Tomlinson at the following address:

                                    D. Todd Smith
                               State Bar No. 00797451
                                 Maitreya Tomlinson
                               State Bar No. 24070751
                              SMITH LAW GROUP LLLP
                         1250 Capital of Texas Highway South
                            Three Cielo Center, Suite 601
                                 Austin, Texas 78746
                                    (512) 439-3230
                                (512) 439-3232 (fax)
                               todd@appealsplus.com
                              maitreya@appealsplus.com

      2.     Accordingly, John G. Lione, Jr., Laura Sanders Fowler, and The

Fowler Law Firm, PC respectfully request to be withdrawn, and that D. Todd

Smith and Maitreya Tomlinson be substituted in as counsel of record for Appellants.

                          CONCLUSION AND PRAYER

      For these reasons, Appellants respectfully request that the Court grant this

motion and substitute new counsel for Appellants. Appellants request all other

appropriate relief to which they are entitled.

	




                                           2
   Respectfully submitted,

   SMITH LAW GROUP LLLP


   By: Isl D. Todd Smith
      D. Todd Smith
      State Bar No. 00797451
      todd@appealsplus.com
      Maitreya Tomlinson
      State Bar No. 24070751
      maitreya@appealsplus.com
      1250 Capital of Texas Highway South
      Three Cielo Center, Suite 601
      Austin, Texas 78746
      (512) 439-3230
      (512) 439-3232 (fax)

 Counsel for Appellants


   THE FOWLER LAW FIRM,      P.C.




            G. · ne, Jr.     ,/
                               /
      Sta-U:"Bar No. 1239,;l-SDO
      jlione@thefowlerlawfirm.com
      Laura S. Fowler
      State Bar No. 08521200
      lfowler@thefowlerlawfirm.com
      312 W. University Avenue
      Georgetown, Texas 78626


Previous Counsel for Appellants




  3
                    CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that on September 23, 2016, I conferred with Appellee’s lead counsel, Kim Brown,

about this motion. Mr. Brown informed me that Appellee does not oppose the relief

requested in this motion.

                                        /s/ D. Todd Smith
                                      D. Todd Smith


                        CERTIFICATE OF SERVICE

      On September 26, 2016, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

      Via e-Service: mailbox@brownlawyer.com
      Via Facsimile: (512) 263-7454
      Kim Brown
      KIM D. BROWN ATTORNEY, PLLC
      1310 Ranch Road 620 S., Suite B-203
      Lakeway, Texas 78734
      Counsel for Defendant

      Via CMRRR: 70153010000085792028
      Via First Class US Mail
      Jared P. Raia
      12400 W. Hwy. 71, Ste. 350-379
      Austin, Texas 78738


                                      /s/ D. Todd Smith
                                      D. Todd Smith




                                         4